 


110 HRES 223 EH: Supporting the goals and ideals of a National Day of Remembrance for Murder Victims.
U.S. House of Representatives
2007-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 223 
In the House of Representatives, U. S.,

May 14, 2007
 
RESOLUTION 
Supporting the goals and ideals of a National Day of Remembrance for Murder Victims. 
 
 
Whereas the death of a loved one is a devastating experience, and the murder of a loved one is exceptionally difficult; 
Whereas the friends and families of murder victims cope with grief through a variety of support services, including counseling, crisis intervention, professional referrals, and assistance in dealing with the criminal justice system; and 
Whereas the designation of a National Day of Remembrance For Murder Victims on September 25th of each year provides an opportunity for the people of the United States to honor the memories of murder victims and to recognize the impact on surviving family members: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports the goals and ideals of a National Day of Remembrance for Murder Victims; and 
(2)recognizes the significant benefits of the organizations that provide services to the loved ones of murder victims. 
 
Lorraine C. Miller,Clerk.
